              Case 20-70115-hdh11 Doc 19 Filed 05/20/20                         Entered 05/20/20 16:42:50                   Page 1 of 5
 Fill in this information to identify the case:

 Debtor Name      Bowie Real Estate Holdings LP

 United States Bankruptcy Court for the: Norlhern District of Texas


 Case number:      20'70115                                                                                                  E   Cfrect< if   this is an
                                                                                                                                 amended filing




 Official Form 425C

 Monthly Operating Report for Small Business Under Ghapter 1{                                                                                          12117


Month:                    April 2020                                                                   Date report filed:     05120t2020
                                                                                                                              Mlri / DD,   ffff
Line of business: Real Estate holding compa                                                            NAISC code:

ln accordance with title 28, section 1746, of the United States Gode, I declare under penalty of perjury
that I have examined the following small business monthly operating report and the accompanying
attachments and, to the best of my knowledge, these documents are true, correct, and complete.

Responsible party:

Original signature of responsible party

Printed name of responsible party              Faraz Hashmi


   I              ,. ouestionnaire
       Answer all questions on behalf of the debtor for the period covered by this reporl, unless othenarise indicated.
                                                                                                                                    yes
              lf You answer    IVo   to any of the questions in lines 1-9, attach an explanation and label it Exhibif A.
    1.        Did the business operate durino the entire reporting   period?                                                        EI            tr       tr
    2.        Do you plan to continue to operate the business     next month?                                                       q             tr       tr
    3.        Have you paid all of your bills on time?                                                                              tr            tr       EI
    4.        Did you pay your employees     on time?                                                                               tr            tr       g
    5.        Have you deposited all the receipts for your business into debtor in possession (DlP)   accounts?                     tr            tr       EI
    6.        Have you timely filed your tax returns and paid all of your  taxes?                                                   tr            tr       EI
    7.        Have you timely filed all other required government     fillngs?                                                      g             tr       tr
    8.        Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy   Administrator?                     g             tr       D
    9.        Have you timely paid all of your insurance      premiums?                                                             g             tr       tr
              lf You answer Yes to any of the questions in lines 10-18, attach an explanation and label it Exhibit B.
    10. Do you have any bank accounts open other than the Dlp accounts?                                                            tr             g        tr
    '1
         1.   Have you sold any assets other than     inventory?                                                                   tr             EI       tr
    12' HaveyousoldortransferredanyassetsorprovidedservicestoanyonerelatedtotheDlPinanyway?                                        tr             V        tr
    '13. Did any insurance company cancel your               policy?                                                               D              g        tr
    14.       Did you have any unusual or signiflcant unanticipated    expenses?                                                   tr             g        tr
    15'       Have you borrowed money from anyone or has anyone made any payments on your             behalf?                      EI             tr       tr
    16. Has anyone made an investment              in your   business?                                                             D              g        tr
Official Form 425C                            Monthly Operating Report for Small Business Under Chapter      11                          page     I
Case 20-70115-hdh11 Doc 19 Filed 05/20/20        Entered 05/20/20 16:42:50     Page 2 of 5




15. Have you borrowed money from anyone or has anyone made any payments on your
behalf?
Yes. Central Hospital of Bowie LP paid $12,311.19 to Zimmer Insurance Agency for property
and general liability insurance for the Debtor’s premises.
        Case 20-70115-hdh11 Doc 19 Filed 05/20/20                                  Entered 05/20/20 16:42:50                 Page 3 of 5

 DebtorName Bowie Real Estate Holdings LP                                                      case number   20-70115



     17.   Have you paid any bills you owed before you filed bankruptcy?                                                           trEttr
     18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy?                               trtsu
               2, Summary of Cash Activity for All Accounts

     19. Total opening balance of all accounts
           This amount must equal what you reported as the cash on hand at the end of the month in the previou,                       $          0'00
           month. lf this is yourfirst report, reportthe total cash on hand as of the date of the filing of this case.

     20. Total cash receipts
           Attach a listing of all cash received for the month and label il Exhibit C. lnclude all
           cash received even if you have not deposited it at the bank, collections on
           receivables, credit card deposits, cash received from other parties, or loans, gifts, or
           payments made by other parties on your behalf. Do not attach bank statements in
           lieu of Exhibit C.
           Report the total from Exhibit C here.                                                                  s        0.00

    21. Total cash disbursements
           Attach a listing of all payments you made in the month and label it Exhibit D. List the
           date paid, payee, purpose, and amount. lnclude all cash payments, debit card
           transactions, checks issued even if they have not cleared the bank, outstanding
           checks issued before the bankruptcy was filed that were allowed to clear this month,
           and payments made by other parties on your behalf. Do not attach bank statements
           in lieu of Exhibit D.
           Report the total from Exhibit D here.
                                                                                                              -   $        0.00


    22. Net cash flow
           Subtract line 21 from line 20 and report the result here.                                                              a   s          0.00
           This amount may be different from what you may have calculated as net profit.

    23. Cash on hand at the end ofthe month
           Add line 22 + line 19. Report the result here.
                                                                                                                                  - $            0'00
           Repod this figure as the cash   on   hand   at the beginning of   the   month onyour next operating        report.
           This amount may not match your bank account balance because you may have outstanding checks that
           have not cleared the bank or deposits in transit.




              3. Unpaid Bills
         Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
         have not paid. Label il Exhibit E. lnclude the date the debt was incurred, who is owed the money, the
         purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

    24. Tolal payables                                                                                                                s          0.00
                (Exhibit E)




Official Form 425C                       Monthly Operating Report for Small Business Under Chapter           11                       page   2
         Case 20-70115-hdh11 Doc 19 Filed 05/20/20                           Entered 05/20/20 16:42:50                    Page 4 of 5

 DebtorName   Bowie Real Estate Holdings LP                                                  case number   20-70115



   I          4. Money Owed to You
           Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
           have sold. lnclude amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
           ldentify who owes you money, how much is owed, and when payment is due. Report the total from
           Exhibit F here.
       25. Total receivables                                                                                                              0.00
                (Exhibit F)



              5. Employees

     26. What was the number of employees when the case was filed?
     27. What is the number of employees as of the date of this monthly report?




              6. Professional Fees
    28.   How much have you paid this month in professional fees related to this bankruptcy case?                                u        0.00

    29.   How much have you paid in professional fees related to this bankruptcy case since the case was filed?                  $        0.00

    30.   How much have you paid this month in other professional fees?                                                          s        0.00

    31.   How much have you paid in total other professional fees since filing the case?                                         $        0.00




              7. Projections

          Compare your actual cash receipts and disbursements to what you projected in the previous month.
          Projected figures in the first month should match those provided at the initial debtor interview, if any.

                                          Column A                     Column B                        Column C
                                          Projected                    Actual                     =    Difference

                                          Copy lines 35-37 from        Copy lines 20-22 of             Subkact Column B
                                          the previous month's         this report.                    from Column A.
                                          report.

    32    Cash receipts                   s          0.00                             0.00        =6
                                                                                                       o          0.00

    33    Cash disbursements              s          0.00                             0.00        =$              0.00

    34. Net cash flow                     s          0.00              s              0.00             s          0.00


    35. Total projected   cash receipts for the next month:                                                                      $        0.00

    36. Total projected   cash disbursements for the next month:                                                                -$        0.00
    37. Total projected   net cash flow for the next month:
                                                                                                                                =$         0.00




Official Form 425C                       Monthly Operating Report for Small Business Under Chapter         11                    page 3
          Case 20-70115-hdh11 Doc 19 Filed 05/20/20                           Entered 05/20/20 16:42:50             Page 5 of 5

DebtorName       Bowie Real Estate Holdings LP                                             case number   20'70115



   J            8.   Aooitionat tntormation
     lf available, check the box to the left and attach copies of the following documents.


     tr    38.   Bank statements for each open account (redact all but the last 4 digits of account numbers).


     tr    39.   Bank reconciliation reports for each account.


     fl   40.    Financial reports such as an income statement (profit & loss) and/or balance sheet.


     E    41.    Budget, projection, or forecast reports.


     A    42.    Project, job costing, or work-in-progress reports.




Official Form 425C                         Monthly Operating Report for Small Business Under Chapter      11               page   4
